        Case 1:20-cv-03815-TWT-AJB Document 4 Filed 09/15/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT

                             FOR THE SOUTHERN DISTRICT OF GEORGIA

                                           DUBLIN DIVISION

ADAM GOBER,                                          )
                                                     )
                Plaintiff,                           )
                                                     )
        v.                                           )            CV 320-059
                                                     )
LAWRENCE W. DANIEL, Attorney; SEAN                   )
GARRETT, District Attorney; and                      )
JUDGE MCCLAIN, Superior Court Judge,                 )
                                                     )
                Defendants.                          )
                                                 _________

                                                ORDER
                                                _________

        Plaintiff filed this case in the Dublin Division of the Southern District of Georgia even though the

named Defendants are located in Atlanta and Douglasville, Georgia.           (See doc. no. 1.)     Because

Defendants are located in Atlanta and Douglasville, Georgia, the proper venue is the Atlanta Division of

the Northern District of Georgia. 28 U.S.C. § 1391(b).

        In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Northern District of Georgia, Atlanta Division. 28 U.S.C.§ 1406(a). The Court

also DIRECTS the Clerk to forward the file to that District. Plaintiff should be aware that all future

filings in this case, including the response to the September 8, 2020 Notice of Filing Deficiency from the

Clerk of Court, should be made with the Clerk, Richard B. Russel Federal Building, 2211 United States

Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia 30303-3309.

        SO ORDERED this 15th day of September, 2020, at Augusta, Georgia.
